DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered. 
Claims 1-8 and 10, 12-21 are pending.  Claims 1 and 18 are independent process claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/6/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The rejection of claims 1-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicant’s amendments.
The rejection of claims 1, 6-8, 10, 12, 14-16 under 35 U.S.C. 103 as being unpatentable over Ronco et al. (US 9,506,022 B2) is withdrawn in light of Applicant’s amendments to the claim 1 requiring 50-70% by weight of the active agent acid.  Examiner notes col.8,ln.34 teaches less than 5% of citric acid and sodium citrate.
The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Ronco et al. (US 9,506,022 B2) and Cao et al. (US 5,972,869) in view of Schmidt et al. (US2012/0066855 A1) is withdrawn.
The rejection of claims 3-5 and 17-20 under 35 U.S.C. 103 as being unpatentable over Ronco et al. (US 9,506,022 B2) in view of Cao et al. (US 5,972,869) is withdrawn.
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. Applicant’s urge that Dreher et al. do not teach the claim amendments.  In response, see the rejection below addressing amended limitation to 50-70%wt of the fibrous water soluble unit dose of the active agent comprising acid as required by independent claims 1 and 18 and limitation to particles of acid in new claim 21.  Specifically see [0117] and [0118] teaching from about 10% to less than 80% of the fibrous element comprising citric acid and [0073] teaches that the explicit teaching reciting dry weight basis in [0118] is in reference to the citric acid particles on a dry weight basis.  Accordingly the teachings of Dreher et al. are pertinent to the claims as presented for examination.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6 and 8, 10, 12-19 and 21 are rejected under 35 U.S.C. 103 as obvious over Dreher et al. (US 2013/0172226A1).  
 Dreher et al. (US 2013/0172226A1) teach a process of laundering fabrics, see [0066] comprising the steps of:
a. combining fabrics with a wash liquor, wherein the wash liquor comprises a
detergent; see [0159]
b. washing the fabrics in the wash liquor using a mechanical laundry machine and washing operation, see [0066]
wherein the process of washing the fabrics comprises a rinse cycle comprising a
rinse liquor, wherein the rinse liquor comprises a concentrated acid delivery source see [0117-0118] teaching citric acid and is in the form of a fibrous water-soluble unit dose (see title) comprising water soluble starch (see 0136).
In the paragraphs linking pages 29-30, see [0336-0337], it is the Examiner’s position that these 2 paragraphs encompass the claimed process steps of claim 1 where the dirty laundry is contacted with the fibrous structure with water (b) contacting the fabric article with a wash liquor formed by contacting the fibrous structure with water;(c) contacting the fabric article with the fibrous structure in a dryer; (d) drying the fabric article in the presence of the fibrous structure in a dryer; and (e) combinations thereof encompassing the drying of claim 1.  
[0337] further explains the process steps of claim 1, for example, if only one fabric care article is to be treated, a portion of the fibrous structure may be cut and/or torn away and either placed on or adhered to the fabric or placed into water to form a relatively small amount of wash liquor which is then used to pre-treat the fabric. In this way, the user may customize the fabric treatment method according to the task at hand.  It is the Examiner’s position that the process steps outlined in [0336-0337] encompasses the claim 1c. separating the fabrics and the wash liquor from one another; and d. drying the fabrics.
The temperature of claim 2 is taught in [0278] exposing the fibrous element and/or particle and/or fibrous structure to heat, such as to a temperature of greater than 75° F. and/or greater than 100°F. and/or greater than 150°F, and/or greater than 200°F. and/or greater than 212 F.; exposing the fibrous element and/or particle and/or fibrous structure to cold, such as to a temperature of less than 40°F. and/or less than 32°F. and/or less than 0° F.
The pH of claims 3-5, is taught by the fibrous dishwashing automatic detergent pH buffering means so that the automatic dishwashing liquor generally has a pH of from 3 to 14.  See [0327 on page 28].  Examiner notes that the examples are to fibrous dishwashing detergents, and the claims are to cleaning laundry, one of ordinary skill would reasonably expect the pH range in the claims 17-20 to also work in the cleaning of laundry since the art explicitly teaches the fibrous detergent is also useful in laundry processes. [0066 on page 4].
Regarding the limitation to 50-70%wt of the fibrous water soluble unit does of the active agent comprising acid as required by claims 1 and 18 and particles of acid in claim 21, see [0117] and [0118] teaching from about 10% to less than 80% of the fibrous element comprising citric acid and [0073] teaches that the explicit teaching reciting dry weight basis in [0118] is in reference to the citric acid particles on a dry weight basis.  This encompasses the amendments to claims 1, 8, and 21.
Dreher et al. do not exemplify a laundering process of washing fabrics with a concentrated acid delivery source in the form of a fibrous watersoluble unit dose as required by claim 1 and do not exemplify the pH range of independent claim 18.    
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed process of laundering fabrics because Dreher et al. teach a similar process of laundering fabrics in a mechanical laundry machine comprising fibrous watersoluble sheet structure with citric acid and detergent impregnated into the fibrous watersoluble sheet and when in use maintains the rinse washing liquor within the same claimed pH range of 3-8 in general. See abstract, [0066 and 0327].
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dreher et al. (US 2013/0172226A1) as applied to claims 1-6 and 8, 10, 12-19, 21 above, and further in view of Cao et al. (US 5,972,869).
Dreher et al. (US 2013/0172226A1) is relied upon as set forth above.  
However, Dreher et al. do not teach the active agent acid is a combination of citric acid and sodium citrate as is required by claims 7 and 20.
Cao et al. (US 5,972,869) guide one of ordinary skill to a beneficial process of laundering fabrics with a mildly acidic laundry detergent comprising both citric acid and sodium citrate (see col.5,ln.44) to improve and enhance the removal of the generated foam during the rinsing of both hand and machine washing laundering processes.  See abstract and col.1,ln.20-45.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the citric acid of Dreher et al. with the claimed combination of citric acid and sodium citrate as taught by Cao et al. because Cao et al. teach improved and enhanced removal of detergent foam beneficial during the laundering of fabrics (by hand and by machine washing) with a mildly acidic laundry detergent comprising both citric acid and sodium citrate.  One ordinary skill would be motivated to combine the teachings of Dreher et al. with Cao et al. since both are in the analogous art of laundering of fabrics.
Conclusion
Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.  Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761